Exhibit 99.1 1 Morgan Stanley MLP and Diversified Natural Gas Corporate Access Day March 7, 2012 NASDAQ: CPNO 2 Disclaimer This presentation includes “forward-looking statements,” as defined in the federal securities laws. Statements that address activities or events that Copano believes will or may occur in the future are forward-looking statements. These statements include, but are not limited to, statements about future producer activity and Copano’s total distributable cash flow and distribution coverage. These statements are based on management’s experience and perception of historical trends, current conditions, expected future developments and other factors management believes are reasonable. Important factors that could cause actual results to differ materially from those in the forward-looking statements include the following risks and uncertainties, many of which are beyond Copano’s control: the volatility of prices and market demand for natural gas and natural gas liquids; Copano’s ability to continue to obtain new sources of natural gas supply and retain its key customers; the impact on volumes and resulting cash flow of technological, economic and other uncertainties inherent in estimating future production, producers’ ability to drill and successfully complete and attach new natural gas supplies and the availability of downstream transportation systems and other facilities for natural gas and NGLs; mechanical failures and other operational risks affecting the performance of Copano’s processing plants and other facilities, higher construction costs or project delays due to inflation, limited availability of required resources, or the effects of environmental, legal or other uncertainties; general economic conditions; the effects of government regulations and policies; and other financial, operational and legal risks and uncertainties detailed from time to time in Copano’s quarterly and annual reports filed with the Securities and Exchange Commission. Copano undertakes no obligation to update any forward-looking statements, whether as a result of new information or future events. 3 Introduction to Copano Independent midstream company founded in 1992 •Producer focused •Entrepreneurial approach •Focus on long-term accretive growth •Publicly traded LLC -No general partner or incentive distribution rights -Tax benefits similar to MLPs, but with corporate governance of a C-corp Service throughput volumes approximate 1,950,000 MMBtu/d of natural gas(1) Over 7,000 miles of active pipelines 10 natural gas processing plants with over 1.2 Bcf/d of combined processing capacity One NGL fractionation facility with total capacity of 44,000 Bbls/d (1)Based on 4Q 2011 results.Includes unconsolidated affiliates. 4 Area of Operations Operating segments •Texas •Oklahoma •Rocky Mountains Copano currently has assets in five U.S. resource plays •Eagle Ford Shale •North Barnett Shale Combo •Woodford Shale •Mississippi Lime •Powder River Basin Niobrara 5 Eagle Ford Shale Growth Projects Business Segment Outlook Financing and Commodity Price Sensitivity Conclusions Agenda Eagle Ford Shale Growth Projects Business Segment Outlook Financing and Commodity Price Sensitivity Conclusions 6 DK Pipeline - Northern Eagle Ford Shale 100% Copano-owned project Key producer contracts signed •Volume commitments for approximately 120,000 MMBtu/d •Additional acreage dedication from approximately 135,000 gross acres Pipeline capacity of 350 MMcf/d Extension from DeWitt County to Houston Central placed into service December 2011 7 DK Pipeline Southwest Extension Further extend DK pipeline by adding approximately 65 miles of 24” pipeline southwest into McMullen County •Provides access to significant new Eagle Ford Shale volumes •Ties additional existing Copano gathering systems directly to Houston Central complex •Supported by new, long-term volume commitment from Petrohawk Energy Expect to begin service in the first half of 2013 Estimated capital investment of approximately $120 million 8 Southern Eagle Ford Shale Eagle Ford Gathering (EFG) •50/50 JV with Kinder Morgan EFG mainline •Copano constructed and operates •Placed into full service December 1, •Long-term, fee-based contracts with volume commitments for 637,500 MMBtu/d -Compression may be added at a net cost of $14.2 million to increase pipeline capacity 9 EFG Crossover 24-inch pipeline connecting two Kinder Morgan 30” pipelines •Provides EFG access to Williams Markham and Formosa processing Long-term contracts with Williams
